Citation Nr: 1754060	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for low back degenerative disk disease with right lower extremity radiculopathy.

2.  Entitlement to service connection for a right hip disorder. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to an initial compensable rating for service-connected right foot plantar fasciitis. 

5.  Entitlement to an initial compensable rating for service-connected left foot plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1989 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned in June 2017.  A hearing transcript is of record.

The Board has expanded the Veteran's claim with regard to the low back to encompass the diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  At the June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for bilateral hearing loss.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a right hip disability due to disease or injury.

3.  Resolving all doubt in the Veteran's favor, her degenerative disk disease with right lower extremity radiculopathy is etiologically related to her active service.

4.  For the entire appeal period, the Veteran's left foot plantar fasciitis, was manifested by pain upon walking and standing and required the use of orthotics, resulting in moderate impairment of the left foot, without more severe manifestations that more nearly approximate severe or pronounced acquired flatfeet

5.  For the entire appeal period, the Veteran's right foot plantar fasciitis, was manifested by pain upon walking and standing and required the use of orthotics, resulting in moderate impairment of the right foot, without more severe manifestations that more nearly approximate severe or pronounced acquired flatfeet


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for degenerative disk disease with right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303 (2017).

4.  The criteria for an initial 10 percent rating, but no higher, for left foot plantar fasciitis have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5276 (2017).

5.  The criteria for an initial 10 percent rating, but no higher, for right foot plantar fasciitis have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including her service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of her claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for service connection and higher initial ratings. 

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the June 2017 Board hearing before the undersigned, the Veteran withdrew from appeal the issue of entitlement to service connection for bilateral hearing loss.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis and organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right Hip Disorder

The Veteran generally contends that she suffers from a right hip disorder that is the result of her service but has presented no specific argument in support of this appeal.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

During a June 2009 VA general medical examination, the Veteran reported that she had a right hip problem and that her hip had hurt since 1991.  The Veteran stated that she had taken a variety of anti-inflammatory medications and had also done several rounds of physical therapy.  Upon physical examination, the examiner noted no limp, redness, swelling, or tenderness.  While she did have some decrease in her range of motion, X-rays showed that her hip was within normal limits and the examiner found no pathology and therefore provided no etiological opinion. 

On the March 2017 VA Back Conditions Disability Benefits Questionnaire (DBQ), the Veteran reported that her hip pain consisted of a numb radiating sensation from the top of the hip down through the back of her leg to her knee.  She stated that it was a dull tingle that escalated to a fiery, burning pain particularly poignant after prolonged sitting.  The examiner found that the Veteran had moderate radiculopathy, which consisted of moderate intermittent pain, mild dull pain, mild paresthesias or dysesthesias, but no diagnosis of a right hip joint condition. 

During the June 2017 hearing, the Veteran testified that she suffered from a pain in her back which radiated down into her hip.  She described the pain as a "burning, numbing, fire-like pain" that went down the Veteran's right leg.  She stated that while she was not a doctor, she believed her hip condition was more of a nerve condition rather than a joint disability.  She stated that she had not injured her hip, but rather it was an accumulation of her back and feet disabilities that resulted in radiating pain in her hip. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a right hip joint condition.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim. 

The Board has considered the Veteran's allegations that she experienced right hip pain as a result of service.  In this regard, while she is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific hip joint disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

In this regard, the Board notes that the Veteran is competent to report her own symptoms or matters within her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of a right hip joint condition involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a right hip joint condition, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a right hip joint condition for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip joint condition.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Degenerative Disk Disease and Radiculopathy

The Veteran contends that she suffers from degenerative disk disease as the result of her service.  Specifically, she contends that she wrenched her back while playing volleyball which was further compounded by the heavy packs she had to carry and long runs she had to endure.  

The Board notes that the Veteran was diagnosed with degenerative disk disease in March 2005 which was further confirmed during the March 2017 DBQ.  
As previously noted, the Veteran has attributed her back disability to an injury she sustained while playing volleyball, and further to the strenuous physical demands placed upon her during service.  X-rays conducted in March 2005 revealed mild degenerative joint disease in the bilateral facet joints at L5-S1.  

Post-service medical evidence shows that the Veteran reported back pain following wrenching her back while in service, which continued post-service.  X-rays conducted in April 2012 revealed moderate disk narrowing between L5-S1, indicative of arthritic changes with mild retrolistesis of L5.  

During the June 2009 VA general physical examination, the Veteran reported that during her time in the military she played on the volleyball team and wrenched her back in 1991.  She reported that her symptoms were treated conservatively and they appeared to resolve but returned on and off several times over the years.  She noted that she had received a variety of anti-inflammatories, analgesics, physical therapy, and transcutaneous electrical nerve stimulation therapy.  She also reported intermittent left radiculopathy.  Upon examination, the examiner noted no apparent distress, no lordosis, kyphosis, scoliosis, or any tenderness on any aspect of her posterior spine from her sacrum to her cervical area.  Both straight-leg raises were negative, and there was no motor or sensory loss in either lower appendage.  Her reflexes were brisk and equal at her ankles and knees and the Veteran could easily touch the floor, but she did have some decreased range of motion.  An X-ray conducted at the time of the exam was unremarkable.  The examiner found no pathology other than chronic low back pain, to render a diagnosis and therefor no etiological opinion. 

On the March 2017 DBQ, the Veteran reported that her back pain started in April 1992; due to an injury incurred while playing volleyball and that she endured continuous and worsening low back pain since that time.  As previously noted, she also reported that her hip pain consisted of a numb radiating sensation from the top of the hip down through the back of her leg to her knee.  She stated that it was a dull tingle that escalated to a fiery, burning pain particularly poignant after prolonged sitting.  The examiner found that the Veteran had moderate radiculopathy, which consisted of moderate intermittent pain, mild dull pain, mild paresthesias or dysesthesias.  The examiner noted that the Veteran's back condition and radiculopathy resulted in an inability to sit for prolonged periods of time, excessive fatigability, and pain on movement.  The examiner stated that the Veteran's facet arthropathy identified in 2005 progressed over the extent of the Veteran's military service, and could easily account for the symptoms which the Veteran was treated during active duty as well as her current symptoms.  The examiner opined that the Veteran's facet arthropathy and right sided radiculopathy were at least as likely as not related to her active duty.  As the examiner provided a well-reasoned opinion supported by medical rationale, the Board finds such to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board notes that there is no contrary opinion of record. 

During the June 2017 hearing, the Veteran testified that her back condition began when she injured her back playing volleyball for the all army volleyball team.  She stated that her back condition was compounded while she was stationed in New York, as she had to march with a 40-60 lbs. rock sack for 20 miles and complete four mile runs.  She testified that her back pain "ran into her hip."  She said that she tried to "just trudge through," but when she was stationed at the Pentagon, X-rays were conducted and she was diagnosed with degenerative disk disease.  The Veteran testified that she had chronic back pain continuously since her service and that her burning, numbing sensation radiated down her back into her hip and knee.  She said that if she had to sit for a long period of time she was always "trying to shift to get off of that particular hip."  She testified that she had to try to stand for as long as possible to alleviate the pain in her back and hip, however the standing aggravated her feet, so she was constantly doing a type of "dance."  Furthermore, the Veteran testified that her back interfered with her sleep as her back would get tight and she would have to move.  As she is competent to report having back and radiating hip pain since service, and her reports are largely not contradicted by other evidence of record, the Board finds her testimony highly probative.  See Layno, supra.  

Therefore, while the June 2009 examiner did not provide a diagnosis or etiological opinion, the Board finds that the Veteran suffered an injury in service which has continued to plague her to this day.  Based on the competent and credible evidence, a continuity of symptomatology of chronic back pain symptomatology has been established sufficient to satisfy remaining service connection elements.  See Walker, 701 F.3d 1331.  However, the Board also notes that the March 2017 VA examiner provided a positive etiological opinion, which the Board has found highly probative.  Therefore, resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection for degenerative disk disease and right lower extremity radiculopathy are granted.

III.  Higher Initial Rating claims 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Board notes that there is no specific diagnostic criterion for plantar fasciitis.  See generally 38 C.F.R. § 4.71a, Schedule of Ratings-Musculoskeletal System, Diagnostic Codes 5000-5298.  When a veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous Diagnostic Code.  38 C.F.R. §§ 4.20 and 4.27.  Here, the AOJ has rated the Veteran's plantar fasciitis under Diagnostic Code "5099-5020," which represents an unlisted musculoskeletal disability evaluated by analogy to Synovitis.  See 38 C.F.R. § 4.115b, Diagnostic Code 5020.  See generally 38 C.F.R. §§ 4.20, 4.27 (providing that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99").  Furthermore, Diagnostic Code 5020 for Synovitis rates a disability by limitation of motion of the affected joint. 

The Board observes that a March 2010 rating decision granted service connection for right and left foot plantar fasciitis, and assigned noncompensable ratings for both feet under Diagnostic Codes 5099-5020, effective November 1, 2009.  The Board finds that rating the Veteran's condition under Diagnostic Code 5099-5276 is more appropriate and beneficial for the Veteran.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Given the findings on examination, the Board finds that rating under Diagnostic Code 5276 more appropriately captures the nature of the Veteran's bilateral foot disabilities.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  A zero percent rating where there is evidence of mild symptomatology relieved by built-up shoes or arch support.  A 10 percent rating is warranted for moderate symptomatology where there is evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  For severe symptomatology, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 20 percent for one foot.  Finally, for pronounced symptomatology shown by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, a rating of 30 percent for one foot is assigned.  38 C.F.R.         § 4.71a, Diagnostic Code 5276.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

The Veteran generally contends that a higher rating is warranted for her left and right foot plantar fasciitis.  

During the June 2009 VA general examination, the Veteran reported that she began to get pain on the undersurface of both of her feet.  She stated that since that time her foot pain had never left, sometimes improving other times exacerbated.  She noted that she had been treated with stretching, inserts, ice, night splints and decreased activity.  Furthermore, she reported that the treatments seemed to work as her symptoms were minimal.  Upon examination, the examiner noted no limp, redness, swelling, or tenderness.  Finally, the examiner noted that while the Veteran experienced pain, her condition generally did not interfere with her routine work or recreational activities. 

During the March 2017 Foot Conditions DBQ, the examiner confirmed the Veteran's diagnosis of bilateral plantar fasciitis.  The Veteran stated that she developed her bilateral foot condition in 1994 while in the service, where she was required to complete multiple 20 mile road marches with a 40-50 lbs. pack and 4 mile runs.  She noted constant dull achy pain in the sole of her feet, which was worsened with prolonged standing or walking without supportive orthotics.  Furthermore, she stated that when her condition flares it resulted in a debilitating sharp stabbing pain.  The Veteran stated that her condition affected her ability to maintain an adequate level of fitness and that it interfered with her ability to function in a class room as a teacher.  Upon examination, the examiner noted pain on movement and weight-bearing as well as disturbance of locomotion and interference with standing.  Furthermore, the examiner noted that the Veteran had point tenderness to light palpation at the insertion of the plantar fascia.  The examiner found no evidence of pes planus, Morton's neuroma and metatarsalgia, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, malunion or nonunion tarsal or metatarsal bones.  The examiner did note that the Veteran had recurrent moderate bilateral plantar warts.  Finally, the examiner noted that the Veteran had to wear custom orthotic inserts and that the Veteran's bilateral foot condition resulted in an inability to stand, run, or walk for moderate periods of time.  The examiner stated that the Veteran's case was "one of the most severe cases of chronic bilateral plantar fasciitis that I have seen in 18 years of medical practice."

During the June 2017 hearing, the Veteran testified that maintaining her general health was difficult as running was no longer an option, and extended walking and biking were painful.  She further stated that working was challenging as she worked as a substitute teacher which required her to be on her feet.  So she stated that she could almost never teach more than two days a week as it was too hard on her feet.  She stated that she could not walk without her orthopedic inserts and as a result could not stand in the shower for an extended period of time.  She testified that her orthotics were a "big relief."  She stated that she had undergone numerous treatments and therapies, but that if she did not "overdo it and I stay within my boundaries I can function without therapy but once I go and step a little bit too far then I need to have therapy."  She stated that she walked "tenderly," and that manipulation of her feet caused her great pain.  She testified that she always had pain in her feet but that her flare ups, when she "oversteps her boundaries" are incapacitating.  

Upon review of the evidence, the Board finds that the Veteran's overall disability picture supports the assignment of an initial rating of 10 percent, but no higher, for both her left and right foot plantar fasciitis based on symptoms that most nearly approximate a moderate foot injury, given the functional impairment associated therewith.  In this regard, the Veteran consistently reported pain with walking and standing and that she used orthotic inserts.  Pain was found on examination on multiple occasions, including in June 2009 and March 2017.  The March 2017 examiner noted pain on movement and on weight-bearing, disturbance of locomotion, and interference with standing.  In addition, the examiner stated that the Veteran's condition was one of the most severe cases of chronic bilateral plantar fasciitis that he had seen.  During the June 2009 examination, the Veteran reported that her symptoms were relieved by various methods.  Furthermore, the Veteran reported that her custom orthotics helped relieve her symptoms during the June 2017 hearing.  Thus, the Board finds that the Veteran's bilateral foot plantar fasciitis reaches the level of moderate impairment when considered in totality. 

The Board further finds that the evidence fails to reveal more severe manifestations that more nearly approximate severe or pronounced acquired flatfoot.  In this regard, while physical examination conducted in March 2017 revealed point tenderness to light palpation, the clinical evidence does not establish, and the Veteran does not allege, that she suffered from objective evidence of marked deformity such as pronation or abduction, indication of swelling on use, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the tendon Achillis on manipulation that was not improved by orthopedic shoes or appliances.  The Board finds that if the Veteran's disability approximated a severe or pronounced level of impairment the objective medical evidence of record would reflect such.  Neither the lay or medical evidence reflects that the Veteran's bilateral foot plantar fasciitis results in functional loss that more nearly approximates a severe or pronounced acquired flatfoot, even in consideration of the totality of her symptoms. 

The Board has considered the application of other diagnostic codes, particularly Diagnostic Code 5284 for "other" foot injuries.  While the Veteran clearly has pain in her feet affecting her function which requires the use of orthotics, the March 2017 VA examination was negative for Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones or bilateral weak foot.  Furthermore, while the March 2017 examiner noted that the Veteran had recurrent plantar warts, he did not indicate that such were due to the Veteran's plantar fasciitis or her time in service.  Therefore, the Board finds that the Veteran's symptoms are not indicative of a moderately severe or severe foot disability and a higher rating is not warranted.

Moreover, the evidence of record does not show a diagnosis of weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe, or malunion and/or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, 5277-5283.  Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected bilateral foot plantar fasciitis, these diagnostic codes are inapplicable. 

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected bilateral foot plantar fasciitis and notes that her lay testimony is competent to describe certain symptoms associated with such disabilities, to include pain.  The Veteran's history and symptom reports have been considered; including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report her symptoms because this requires only personal knowledge as it comes to her through her senses.  See Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability relating her bilateral foot plantar fasciitis to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected bilateral foot plantar fasciitis. 


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for a right hip disorder is denied. 
Service connection for low back degenerative disk disease with right lower extremity radiculopathy is granted. 

Entitlement to an initial 10 percent rating, but no higher, for left foot plantar fasciitis is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent rating, but no higher, for right foot plantar fasciitis is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


